DETAILED ACTION
Election/Restrictions
Newly amended claims 11 and 12 are directed to an species that is independent or distinct from the invention originally claimed for the following reasons: the claims are directed to the embodiment according to figure 11, not the elected embodiment according to figure 9. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11 and 12 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Furthermore, newly submitted claims 23-27 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 23-27 are directed to a printer distinct apparatuses from the originally presented apparatus according to claim 1. For instance, the printer according to claim 23 requires first and second light emitters, which are not required by the apparatus of claim 1. The invention according to claim 27, likewise, requires a printing to take place only if a print target is between two heights, which is not required by the invention according to claim 1. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23-27 are withdrawn from consideration 
In the interest of compact prosecution, Applicant is welcome to incorporate limitations from any of the withdrawn claims into independent claim 1 for further examination. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-10, 18-21 are rejected under 35 U.S.C. 102 as being anticipated by Kato (2008/0239051).

Regarding claims 1 and 19, Kato teaches a printer and method for controlling a printer comprising: 
a liquid discharge head (fig. 4, item 2) configured to discharge a liquid  to a print target (fig. 4, item 70); 
a holder (fig. 4, item 8) configured to hold the print target; and 
a height detector (fig. 4, item 11) configured to detect the print target on the holder at a first height (fig. 4, 1.0 mm) and at a second height (fig. 4, 0.2 mm) lower than the first height; and
circuitry configured to control the liquid discharge head to discharge the liquid to the print target only if the height detector detects the print target at the second height while the height detector does not detect the print target at the first height ([0070], note that when the sheet is detected at 0.2 mm by beam 11a, the head discharges droplets, but when the sheet is detected at 1.0 mm by beam 11c, the printing is aborted). 

Regarding claim 20, note that printing is aborted when a sheet is detected at the first height, and note that, between sheets of media, no liquid is discharged, and no sheet is detected and any of the heights.

Regarding claim 21, note first and second detectors, 11c and 11a, respectively, and again note that, between sheets of media, no liquid is discharged, and no sheet is detected and any of the heights.
 	Regarding claim 2, Kato teaches the printer according to claim 1, further comprising: wherein the circuitry (Kato, fig. 6, item 63) is further configured to control the liquid discharge head to discharge the liquid to the print target while keeping a gap between the liquid discharge head and a top surface of the holder constant if the height detector does not detect the print target at the first height and detects the print target at the second height (Kato, see fig. 7, S15, Note that the gap is never changed during liquid discharge. In other words, the gap remains constant during each reciprocation of the head during liquid discharge).

Regarding claim 18, Kato teaches the printer according to claim 1, wherein the liquid contains a pigment (Kato, [0036]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kato as applied to claim 4 above, and further in view of Yanagishita (9,073,369).

Regarding claims 17 and 22, Kato teaches the printer according to claim 1. Kato does not teach wherein the print target is a fabric or wherein the printer further comprises an elevator configured to move the holder in a vertical direction. Yanagishita teaches these (Yanagishita, see figs. 3A, 5A, Note elevator 12). It would have been obvious to one of ordinary skill in the art to use a fabric with an elevatable support, as disclosed by Yanagishita, with the height adjustment routine disclosed by Kato because doing so would amount to combining a prior art technique with a medium and medium support well known in the art to obtain predictable results. 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kato as applied to claim 4 above, and further in view of Fujimori et al. (9,377,299).

Regarding claim 5, Kato teaches the printer according to claim 4. Kato does not teach wherein a height of the first detector and a height of the second detector are independently adjustable. Fujimori teaches a detector that can be moved vertically (Fujimori, see fig. 7, Note that light-receiving unit 35 is adjustable in the height direction). It would have been obvious to one of ordinary skill in the art at the time of invention to make the detectors disclosed by Kato adjustable, as disclosed by Fujimori, because doing so would allow for the adjustability of the thicknesses of media detected by the detectors, thereby making for a more robust gap determination process. Further, it would be obvious to make Kato’s detectors 11a-11c independently adjustable 
 	Regarding claim 6, Kato teaches the printer according to claim 4. Kato does not teach wherein a height of the first detector and a height of the second detector are collectively adjustable. Fujimori teaches a detector that can be moved vertically (Fujimori, see fig. 7, Note that light-receiving unit 35 is adjustable in the height direction). It would have been obvious to one of ordinary skill in the art at the time of invention to make the detectors disclosed by Kato adjustable, as disclosed by Fujimori, because doing so would allow for the adjustability of the thicknesses of media detected by the detectors, thereby making for a more robust gap determination process.

Response to Arguments
Applicant's arguments filed 2/17/2022 have been fully considered but they are not persuasive. The claims have been amended to further specify the operation of the device, but the amendments fail to distinguish the claimed invention from the prior art. The rejections above have been updated to reflect the changes to the claims. The standing prior art rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853